Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 10 December 2021, has been entered and the Remarks therein, filed 10 March 2022, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §112(a), necessitated by Applicants’ amendment received 10 March 2022, specifically, amended claims 3, 4, 7 and 8. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 1, 3-4, 7-30 and 90-94 are pending.
Claims 21-24 and 26-29 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II and nonelected species. Election was made without traverse in the reply filed on 17 July 2019 to the Restriction/Election Office Action mailed 17 May 2019.
	Claims 1, 3, 4, 7-20, 25, 30 and 90-94 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/RU2016/000284, 05/11/2016, which claims benefit of 62/165,255, 05/22/2015.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1, 3, 4, 7-20, 25, 30 and 90-94 have the effective filing date of 22 May 2015.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 

Claims 1, 3, 4, 7-20, 25, 30 and 90-94 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
[Claims 3, 4, 7-20, 25, 30 and 90-94 are dependent on claim 1, contain the limitations of claim 1, and, therefore, are rejected for the same reason.]
[This rejection was cited in the Non-Final Office Action mailed 10 December 2021 and is maintained here.]

Claims 1, 3, 4, 7-20, 25, 30 and 90-94 fail to comply with the written description requirement, because the claim text recites limitations which are not described in the specification and/or which encompass a claim breadth which is not supported by the specification.

	Claim 1 recites: “A method for treating and/or inhibiting progression of primary
neurodegeneration in a patient in need thereof, comprising administering to said patient a therapeutically effective amount of a DNase enzyme, wherein the neurodegeneration is associated with an increased level of extracellular DNA of prokaryotic origin in blood or cerebrospinal fluid or intestine of said patient,…, and wherein said therapeutically effective amount of the DNase enzyme is sufficient to decrease the average molecular weight of said extracellular DNA of prokaryotic origin.”

	However, in view of Applicant’s species election of Parkinson’s Disease (PD) it is not clear that Applicant has shown that patients afflicted with PD suffer from neurodegeneration associated with an increased level of extracellular prokaryotic DNA. Applicant’s Example 9 describes the treatment of a Patient S. suffering from PD who is administered DNase I (originally-filed specification, pp. 20-21, Example 9). Data show the detection of DNA using the human (primate) RT-PCR primer ALU. Although the data show a decrease in cell-free DNA (Cf DNA quantity (ALU)) over time, the DNA being detected is not prokaryotic DNA.
	Similarly, in view of other described neurodegenerative diseases, such as bipolar disorder (pg. 16, Example 5), schizophrenia (pp. 16-17, Example 6), amyotrophic lateral sclerosis (pp. 21-22, Example 10) and CNS atrophy (pp. 22-23, Example 11), it is not clear that the data have demonstrated that neurodegeneration is associated with prokaryotic DNA nor that neurodegeneration was treated via administration of DNase; i.e., resulting in the degradation of extracellular prokaryotic DNA. 
Even with regard to the purported treatment of Alzheimer’s disease via DNase administration, Example 7 (spec., pp. 17-18) shows that human DNA (assessed by eukaryotic PCR primers ALU, c-MYC and b-GLOB) appears to have decreased, although it is not clear if the data are statistically significant (pg. 18, Table 7). That is, even though Applicant has shown that Alzheimer’s disease is associated with increased extracellular bacterial DNA (pg. 14, Example 2), Applicant has not shown to what extent extracellular bacterial DNA has been degraded via administration of DNase, and has not shown a therapeutically effective amount of the DNase enzyme that is sufficient to decrease the average molecular weight of said extracellular DNA of prokaryotic origin, as cited in the subject matter of claim 1.
Similarly, with regard to the purported treatment of senile dementia via DNase administration, Example 4 (spec., pp. 15-16) shows that human DNA (assessed by eukaryotic PCR primers ALU, c-MYC and b-GLOB) appears to have decreased, although it is not clear if the data are statistically significant (pg. 16, Table 4).

To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the subject matter described in the claim or the claim may be amended to recite a type of extracellular DNA that is supported by the specification.

Claims 3, 4, 7 and 8 fail to comply with the written description requirement, because they contain new matter.
[This rejection is cited in view of Applicant’s amendment.]

Claim 3 recites: “…, wherein the increased level of extracellular DNA of prokaryotic origin in blood or cerebrospinal fluid or intestine of said patient is higher than a control level of extracellular DNA of prokaryotic origin in blood or cerebrospinal fluid or intestine.”
Claim 4 recites: “…, wherein the control level is the level of extracellular DNA of prokaryotic origin in blood or cerebrospinal fluid or intestine of a healthy age-matched individual or an average level of extracellular DNA of prokaryotic origin in blood or cerebrospinal fluid or intestine of several healthy age-matched individuals.”
Claim 7 recites: “…, wherein said therapeutically effective amount of the DNase enzyme is sufficient to destroy said extracellular DNA of prokaryotic origin in blood or cerebrospinal fluid or intestine of the patient.”
Claim 8 recites: “…, wherein said therapeutically effective amount of the DNase enzyme is sufficient to decrease the average molecular weight of said extracellular DNA of prokaryotic origin as measured by gel electrophoresis.”

The specification recites: “…, the neurodegeneration is associated with an increased level of extracellular DNA (e.g., prokaryotic and/or human) in blood or cerebrospinal fluid or intestine of the patient, which level is higher than the control level (e.g., the level of extracellular DNA in blood or cerebrospinal fluid or intestine of a healthy age-matched individual or an average level of extracellular DNA in blood or cerebrospinal fluid or intestine of several healthy age-matched individuals)” (originally-filed specification, pg. 4, para. 3); and “…, the therapeutically effective amount of the DNase enzyme is sufficient to destroy said extracellular DNA (e.g., is sufficient to decrease the average molecular weight of said extracellular DNA [e.g., as measured by gel electrophoresis]) in blood or cerebrospinal fluid or intestine of the patient” (pg. 4, para. 4).
However, in view of Applicant’s working examples, it is not clear that any of the assessments, recited in claims 3, 4, 7 and 8, have been performed, apart from with regard to Alzheimer’s disease (spec., pg. 14, Example 2), which supports the limitations of claims 3 and 4. Compare to bipolar disorder (pg. 16, Example 5), schizophrenia (pp. 16-17, Example 6), Parkinson’s disease (pp. 20-21, Example 9 [species election]), amyotrophic lateral sclerosis (pp. 21-22, Example 10) and CNS atrophy (pp. 22-23, Example 11) which do not show that increased extracellular prokaryotic DNA in the diseased patient was determined.

To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the subject matter described in the amended claims or the claims may be amended to recite a type of extracellular DNA that is supported by the specification.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 3-5, 7-10, 14-20, 25, 30 and 90-94 under 35 U.S.C. §103 as being unpatentable over Zhang et al. in view of Glebova et al., Genkin et al. (2010), and Klein et al., in the Non-Final Office Action mailed 10 December 2021, is withdrawn in view of Applicants' argument received 10 March 2022.
The rejection of Claims 11 and 12 under 35 U.S.C. §103 as being unpatentable over Zhang et al. in view of Glebova et al., Genkin et al. (2010), and Klein et al., as applied to claims 1, 3-5, 7-10, 14-20, 25, 30 and 90-94 above, and further in view of Morell et al., and Eun, in the Non-Final Office Action mailed 10 December 2021, is withdrawn in view of Applicants' argument received 10 March 2022.
The rejection of Claim 13 under 35 U.S.C. §103 as being unpatentable over Zhang et al. in view of Glebova et al., Genkin et al. (2010), and Klein et al., as applied to claims 1, 3-5, 7-10, 14-20, 25, 30 and 90-94 above, and further in view of Morell et al., and Eun, in the Non-Final Office Action mailed 10 December 2021, is withdrawn in view of Applicants' argument received 10 March 2022.

Response to Arguments
Applicant’s arguments, pp. 6-11, filed 10 March 2022, with respect to the 35 U.S.C. §112(a) rejection have been considered, but they are not persuasive. Applicant’s arguments with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered and are persuasive.

1. Applicant remarks (pg. 7 para. 1-4), with regard to the 112(a) rejection, that claim 1 as amended herein recites a method for treating and/or inhibiting progression of primary neurodegeneration in a patient in need thereof, comprising administering to said patient a therapeutically effective amount of a DNase enzyme, wherein the neurodegeneration is associated with an increased level of extracellular DNA of prokaryotic origin in blood or cerebrospinal fluid or intestine of said patient, and wherein said therapeutically effective amount of the DNase enzyme is sufficient to decrease the average molecular weight of said extracellular DNA of prokaryotic origin. All other pending claims depend directly or indirectly from claim 1. As disclosed in paragraph [0055] of the application as published: The present invention is based on an unexpected discovery that extracellular DNA (both eukaryotic and prokaryotic) is present in elevated levels in blood and cerebrospinal fluid (CSF) of patients suffering from neurodegeneration (e.g., neurodegeneration associated with Alzheimer's disease, Parkinson's disease, Amyotrophic Lateral Sclerosis, Huntington's disease, schizophrenia, and bipolar disorder) and that said extracellular DNA penetrates blood brain barrier (BBB) and exerts neuronal toxicity.
Applicant further remarks that as further disclosed in paragraph [0066] of the application as published: As demonstrated in the Examples section, below, both prokaryotic and eukaryotic extracellular DNA level in blood and cerebrospinal (CSF) fluid increases with worsening of neurological status in patients with senile dementia, Parkinson's and Alzheimer's' diseases. As further demonstrated herein, a large part of extracellular DNA in blood and CSF is intestinal bacterial DNA (e.g., derived from gastrointestinal microbiota). Since the present claims are not limited to Parkinson's disease, they may be also properly supported by the disclosure related to other types of primary neurodegeneration. Example 2 of the present application discloses that serum and cerebrospinal fluid ( CSF) of a patient with Alzheimer's disease contains significantly more bacterial (i.e., prokaryotic) extracellular DNA as compared to a healthy volunteer.
However, in response to Applicant, although Applicant’s working example with regard to Alzheimer’s disease (i.e., Example 2, pg. 14 of the originally-filed specification) shows the presence of increased extracellular bacterial DNA in Alzheimer’s patients (assessed by PCR utilizing probes for bacterial 16S rRNA), the other working examples with regard to Parkinson’s disease [species election] (pp. 20-21, Example 9), bipolar disorder (pg. 16, Example 5), schizophrenia (pp. 16-17, Example 6), amyotrophic lateral sclerosis (pp. 21-22, Example 10) and CNS atrophy (pp. 22-23, Example 11), do not show the presence of extracellular prokaryotic DNA in these patients, let alone an associated increase in prokaryotic DNA vs a control counterpart. In addition, with regard to the purported treatment of Alzheimer’s disease via DNase administration, Example 7 (spec., pp. 17-18) shows that human DNA (assessed by eukaryotic PCR primers ALU, c-MYC and b-GLOB) appears to have decreased, although it is not clear if the data are statistically significant (pg. 18, Table 7). Similar data are shown for the purported treatment of senile dementia via DNase administration (pp. 15-16, Example 4). In addition, it is not clear that the neurodegeneration associated with, for example, Alzheimer’s disease, can be extrapolated to other neurodegenerative diseases, such that a generalized treatment modality (e.g., administration of DNase) would apply to all forms of neurodegenerative disease, given that the forms present with different neurological and physical symptoms.

2. Applicant remarks (pg. 7, last para. thru pg. 8, para. 2), with regard to the 112(a) rejection, that, in addition, as disclosed in Example 3 of the inventors' later-filed International Patent Application Publication No. WO2021/011368 (attached as Exhibit A), intracranial bacterial DNA injection led to a significant progression of neurodegeneration in MitoPark mice (a model of Parkinson's disease), while the injection with human DNA led to a significantly milder progression of the disease (compare groups 2 and 6 in Table 2). As summarized in paragraph [0128] of WO2021/011368, "[a]s demonstrated herein, the intracerebrospinal injection of bacterial DNA to 3xTG mice, MitoPark mouse, SOD1-G93A led to significantly aggressive and fast development of Alzheimer's disease, Parkinson's disease and ALS compared to those triggered by the injection of human DNA".
	However, in response to Applicant, the Exhibit A document is post-filing evidence, and, therefore, does not provide evidence that the limitations in the claims that are not supported by the disclosure are well known elements described in the prior art; i.e., because the document is not prior art.

3. Applicant remarks (pg. 9, last para. thru pg. 10), with regard to the 103 rejection, that claim 1 as amended does not merely recite the use of DNase, but requires that the "amount of the DNase enzyme is sufficient to decrease the average molecular weight of said extracellular DNA of prokaryotic origin." The Examiner attempts to apply an inherency argument to the functional limitation of the therapeutically effective amount. However, based on the current legal standards, the Examiner cannot presume, in the absence of any teaching in the cited references, that effective amounts meeting all of the parameters of the pending claims, albeit functionally expressed, would obviously (predictably), or else inherently (necessarily), overlap or encompass a corresponding amount of DNase in the prior art. The effective amount could not have been a matter of routine, because a person of ordinary skill in the art, before the present invention, would not have been seeking an effective amount for DNase to decrease the average molecular weight of extracellular DNA of prokaryotic origin in the context of primary neurodegeneration, and had no rational for doing so.
This argument is found to be persuasive.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651       

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631